FILED
                               NOT FOR PUBLICATION                           SEP 18 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



NARAYAN PRASAD; et al.,                            No. 10-73218

               Petitioners,                        Agency No.      A071-784-040
                                                                   A071-784-041
  v.                                                               A071-784-045

ERIC H. HOLDER, Jr., Attorney General,
                                                   MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Narayan Prasad and his family, natives and citizens of Fiji, petition for

review of the Board of Immigration Appeals’ (“BIA”) order denying their motion

to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Toufighi v. Mukasey, 538 F.3d 988, 992

(9th Cir. 2008), and we deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely and number-barred because the successive motion was filed

over three years after the BIA’s final administrative order, see 8 C.F.R.

§ 1003.2(c)(2), and petitioners failed to demonstrate changed circumstances in Fiji

to qualify for the regulatory exception to the time and number limitations, see

8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi, 538 F.3d at 996 (requiring movant to

produce material evidence with motion to reopen that conditions in country of

nationality had changed).

      PETITION FOR REVIEW DENIED.




                                          2                                    10-73218